DETAILED ACTION
Claims 1-6 are pending. 
This action is in response to the amendment filed 7/8/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that the prior art does not teach, wherein a first top surface of the valve base is a flat surface; wherein a second top surface of the flexible member is a flat surface; wherein an internal channel of the top cover is adjacent and parallel to the second top surface, a height of the internal channel is the same along a length of the internal channel, and the internal channel has the same height as the second top surface” is not persuasive, since due to the indefiniteness of the claims the Chang references discloses, wherein a first top surface (the top surface of the base near the 1st outgassing port) of the valve base is a flat surface; wherein a second top surface (the top surface of the seal immediately above the first top surface of the base as shown below) of the flexible member is a flat surface; wherein an internal channel (the channel above the flexible member and the 1st outgassing port) of the top cover is adjacent and parallel to the second top surface, a height (the height of the channel is the same from the left wall near 204 to the side of the step of the flexible member at the second top surface lead line indicator) of the internal channel is the same along a length of the internal channel, and the internal channel has the same height as the second top surface (the height of the internal channel is the same as the second top surface, as best understood, in as much as applicant’s device has this structure at this location of this reference to Chang), as best understood.  
Since applicant’s amendment necessitated the new grounds for rejection, the action is made Final.

Drawings
The drawings were received on 7/8/2021.  These drawings are acceptable.

Specification
Applicant’s amendment overcomes the objection to the specification.

Claim Objections
Applicant’s amendment overcomes the objection to the claims.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a height of the internal channel is the same along a length of the internal channel, and the internal channel has the same height as the second top surface” which is indefinite, since it is unclear as to how the internal channel has the same “height” as the second top surface. It is unclear as to how a surface have a height, therefore it is unclear as to the metes and bounds of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Applicant’s amendment overcomes the rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Kun-Lin Chang (US 20150118084). The claims being rejected as best understood based on the 112 rejection above.
Regarding claim 1, Chang discloses depressurizing device comprising: 
a valve base (212, see Fig. 3,7) having a pressure chamber (212a) and an outgassing chamber (212b), top (uppermost surface of 212, see Fig. 7) and bottom surfaces (surface of 212 below outermost lip of 211) of the pressure chamber having an opening (the opening at the top surface of 212 which is included in the chamber 212b) and a first valve port (the left opening of 211a below outermost lip of 211) respectively, 
the valve base further having a valve port channel (the left channel of 211a through 212; applicant identifies valve port channel and valve port in the same manner) communicated with the pressure chamber through the first valve port, and a bottom surface (the surface of 212 below the outermost lip of 210) of the outgassing chamber having a second valve port (the opening of 210a at the bottom surface of the outgassing chamber), 
wherein a first outgassing channel (211d) is at least formed on the valve base (this channel at 211d is formed on the right sidewall end of base 212) and 
a first valve (211) located in the pressure chamber and at least partially covering the first valve port to form a depressurizing gap (the gap between the bottom surface of the pressure chamber and underside lip of 211); 
a flexible member (206) disposed on the valve base and having a depressurizing valve (206a contacting the seat of 204 at 206d arrowhead creating the valve) and a first outgassing port (the opening in 206 member above valve 210), the depressurizing valve covering the opening (the opening at the uppermost surface of 212 below 206d valve/ member), the first outgassing port being communicated with the outgassing chamber (see Fig. 7, the chamber surrounding uppermost valve 210 communicates with the opening of 206 immediately above 210 which is the first outgassing port); and 
a top cover (204) disposed on the flexible member and having a first depressurizing port (the opening at 208) and a second outgassing port (the port within 204a), the first depressurizing port facing the depressurizing valve (see Fig. 7), the second outgassing port being communicated with the first outgassing port (see Fig. 7), wherein the depressurizing valve is configured to deform (the portion of 206 at 206d is shown as being deformed) caused by the effect of an atmosphere in the pressure chamber, so as to selectively close the first depressurizing port (see Fig. 4, the valve is closed) or leave the first depressurizing port to form a second outgassing channel between the top cover and the flexible member (as shown in Fig. 7 a horizontal channel (second outgassing channel) is formed between the flexible member 206a/206  and a lower horizontal wall of 204, following the arrow pathway shown in Fig. 7), and the 
wherein a first top surface (the top surface of the base near the 1st outgassing port) of the valve base is a flat surface; wherein a second top surface (the top surface of the seal immediately above the first top surface of the base as shown below) of the flexible member is a flat surface; wherein an internal channel (the channel above the flexible member and the 1st outgassing port) of the top cover is adjacent and parallel to the second top surface, a height (the height of the channel is the same from the left wall near 204 to the side of the step of the flexible member at the second top surface lead line indicator) of the internal channel is the same along a length of the internal channel, and the internal channel has the same height as the second top surface (the height of the internal channel is the same as the second top surface, as best understood, in as much as applicant’s device has this structure at this location of this reference).  


    PNG
    media_image1.png
    564
    651
    media_image1.png
    Greyscale


 	Regarding claim 2, Chang discloses a second valve (210) located in the outgassing chamber and covering the second valve port.  

 	Regarding claim 4, Chang discloses the valve base has a third outgassing channel (right channel of 211a) communicating the pressure chamber to the outside (below the base to chamber of 214b, see Fig. 11) of the valve base. 


 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Kun-Lin Chang (US 20150118084).
Regarding claim 3, Chang has disclosed all of the features of the claimed invention although is silent to having a cross-sectional area of the first outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the size of the cross-sectional area of the first outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2, to provide the proper outlet flow as required for the application, and since such a modification would have involved a mere change in the size of a component, here by changing the diameter of first outgassing channel to obtain the cross-sectional area of the first outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Kun-Lin Chang (US 20150118084).
Regarding claim 5, Figure 7 of Chang has disclosed all of the features of the claimed invention although is silent to having the valve base has a third outgassing channel communicating the pressure chamber to the outgassing chamber.  
Figure 8 of Chang teaches the use of a channel (211e) communicating the pressure chamber to the outgassing chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the channel as taught by Chang in Figure 8 with the device in Figure 7, to have the valve base has a third outgassing channel communicating the pressure chamber to the outgassing chamber, in order to vent the pressure chamber to the outside through the opening at 208 to provide a quicker response to close the valve at 206d.
Regarding claim 6, Chang has disclosed all of the features of the claimed invention although is silent to having the sum of a cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sum of the size of the cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2, to provide the proper -3 mm2 to 1 mm2. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753